Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent Kyle Taylor appeals the district court’s order dismissing Taylor’s 42 U.S.C. § 1983 (2012) complaint, and he has filed .motions for appointment of counsel. Taylor’s failure to challenge on appeal the district court’s dispositive holdings amounts to a waiver of appellate review of those holdings. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th C.ir. 2004). Thus, we affirm the district court’s judgment. Taylor v. Clarke, No. 1:15-cv-01188-JCC-TCB (E.D. Va. June 23, 2016). We deny Taylor’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED